Citation Nr: 1241583	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to total disability based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by which the RO denied entitlement to the benefits sought herein.  The Board notes that in that rating decision, the RO declined to reopen the claim of entitlement to service connection for a bilateral eye disability, as sufficient new and material to reopen it had not been received.

In June 2011, the Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In November 2011, the Board reopened the claim of entitlement to service connection for a bilateral eye disability and remanded that claim along with the other matters at issue herein to the RO for further development of the evidence.  

In September 2012, the Veteran waived initial RO consideration of additional evidence received by the Board after the RO issued its last supplemental statement of the case in August 2012.  See 38 C.F.R. § 20.1304 (c) (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral eye disability is not shown to be causally related to service or to have been aggravated thereby.


CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1153, 5017(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely May 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions regarding disability ratings and effective dates of claims.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination in December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file as well as the service treatment records and statements of the Veteran.  The VA examiner provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination reports, all available post-service VA clinical records, private medical records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection is not generally established for refractive error of the eye as it also is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9 (2012).  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event of trauma, refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

The Board recognizes that VA's General Counsel, after studying 38 C.F.R. 
§ 3.303(c), issued the interpretation, binding on the Board, that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has interpreted that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348   (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

On entry into service, a right lower lid ectropion was noted on examination.  According to the service treatment records, the Veteran began to voice complaints regarding a burning sensation in the right eye approximately two weeks after induction.  In March 1943, a slight right lower lid ectropion was noted.  In October 1943, the Veteran reported the birth injury to the right eye as well as a lifelong burning sensation but indicated that the symptoms had worsened in the previous two months.  A January 1944 physical examination revealed a mild ectropion of the right lower lid since birth.  In February 1944, the Veteran stated that he had been worried about his right eye since his early youth.  This worry was exacerbated at the age of 18, when he noticed difficulty with his studies at school due to pain and burning in the right eye.  

In March 1944, the Veteran complained of a burning sensation in the right eye.  The right eye ectropion was characterized as moderate.  Bilateral hyperopic astigmatism was mild and of undetermined cause.  An X-ray study of the supraorbital ridge of the skull was negative for abnormalities.  In May 1944, the Veteran's right lower lid ectropion was said to be the result of trauma at birth and was characterized as moderate.  A diagnosis of bilateral hyperopic astigmatism was given.  

An April 1944 hospital progress note indicated that the Veteran had spent months at various hospitals due to an eye condition and a diagnosis of mild psychoneurosis.  The eye condition consisted chiefly of a cicatricial ectropion of the lid, which existed since birth.  The Veteran had been complaining of a burning sensation in the eyes.  On objective examination, the Veteran was able to close the right lid practically normally.  The examiner was "totally unimpressed" by the ocular findings.  The examiner found that the Veteran was wearing lenses for the correction of his astigmatism, whereas hyperopic lenses were the ones he should have been using.  Operating on the cicatricial ectropion was not recommended for a variety of reasons to include that the condition did not hinder the Veteran more than it had been during the past six years.  

On February 1948 VA medical examination, the Veteran's right ectropion was noted.  A diagnosis of bilateral astigmatism was rendered.

On VA examination in March 1951, the Veteran stated that his eyes bothered him all the time.  No diagnosis was rendered concerning the eyes.  The examination report, however, referenced the lateral right eye scar that existed before service.

The record is silent as to the eyes for many decades until approximately 2000.  During VA treatment in October 2003, the lids were normal with the exception of a right lower lid ectropion.  Apparently, the right lower lid was status-post repair.  There were bilateral posterior chamber intraocular lenses, suspected open-angle glaucoma, a history of right lower lid ectropion status-post repair, dry eyes, and left eye optic atrophy.  Similar findings were noted in February 2005, when the Veteran's chief complaint was bilateral eye pain in the brow area without changes in vision.

In May 2006, a history of angular blepharitis and of peri-orbital pain was noted.  The diagnosed chronic orbital pain was said to be of unknown etiology.  Left eye optic atrophy was also of unknown etiology.

In January 2008, the Veteran complained of sticky eyes.  A medical history of blepharitis, dry eyes, left eye optic atrophy, and bilateral pseudophakia was noted.  

In April 2009, the Veteran reported a foreign body sensation in the left eye.  Apparently, he had always had such a sensation in the right eye, which had become bilateral.  There was soreness to the touch of both eyeballs that resolved with ointment, an achy pain in the left eye every other day, and a worsening of left eye visual field loss.  The examiner diagnosed blepharitis and optic atrophy.  

The record contains a letter from M.C., M.D. who indicated that he had been treating the Veteran for left eye glaucoma and chronic blepharitis.  The Veteran continued to report bilateral eye pain since service.  Dr. M.C. indicated, however, that he found no pathology to account for the chronic eye pain.  

During a December 2011 VA eye examination, the Veteran described right eye pain that began in service.  He also described one month's constant sun exposure in service when he was on the deck of a ship without sun protection.  The examiner noted no visual symptoms.  Current eye treatment consisted only of artificial tears.  There was no diplopia.  There was some left eye visual field loss.  The examiner diagnosed ocular pain for which no ocular cause had been found over the years, right eye nasal pterygium, bilateral corneal degeneration, bilateral pseudophakia, left eye optic nerve atrophy with a constricted visual field, and bilateral blepharitis.  The examiner opined that the in-service sun exposure could have contributed to the right pterygium and bilateral corneal degeneration.  However, the examiner indicated that the Veteran's work as a farmer in Texas for six decades following service accounted for a much greater period of sun exposure than the Veteran had experienced in service.  The etiology of the left optic nerve atrophy was unknown.  Right eye pain was unlikely to have caused left optic nerve atrophy, as the latter occurred at least 30 years after service, and in the opposite eye.  As such, the examiner opined that there was no evidence of a link between any current eye disabilities and service.  

Discussion

Initially, the Board notes that the presumption of soundness does not apply to the Veteran's right eye ectropion, as it was noted on enlistment.  38 C.F.R. § 3.304(b).  As such, with respect to the right lower lid ectropion, service connection can be granted on the basis of aggravation only.  See generally 38 C.F.R. § 3.306.  The Board notes that in the decades after service, the Veteran underwent corrective surgery for the condition.  Thus, it is not clear whether he still suffers from it.  If he does not, service connection is precluded.  See Brammer, supra.

Assuming arguendo that the Veteran still suffers from a right eye ectropion, the Board notes that in service, the right eye ectropion was alternatively described as mild and moderate.  At one time, the Veteran indicated that the condition had worsened in service.  However, contemporaneous medical evidence does not support this contention.  The Veteran is competent to testify regarding subjective medical symptoms.  See, e.g., Layno, supra.  He is not, however, competent to opine regarding matter necessitating medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  Whether the nature of the right lower lid ectropion changed materially is a matter requiring medical expertise, which the Veteran does not possess.  The Board, therefore, does not credit his assertions regarding worsening of the condition in service.  See Wensch, 15 Vet. App. at 367; Wood, 1 Vet. App. at 193 (holding that the Board is charged with the duty to assess the credibility and weight given to evidence).  There is no competent evidence that reflects worsening of the condition in service whether beyond the normal progress of the condition or otherwise.  At one point, an in-service examiner indicated that the Veteran's ectropion had not changed in six years.  Because no aggravation in service is shown by competent evidence, service connection for a right ectropion based on aggravation is denied.  38 C.F.R. § 3.306.

The Veteran has regularly complained of eye pain in service and thereafter.  The Board credits the Veteran's assertions regarding eye pain because he is competent to provide evidence regarding matters apparent to him through his senses.  Layno, supra.  Pain, alone, without an underlying diagnosis is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that"[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  The December 2011 VA examiner as well as other medical professionals over the years have indicated that there was no known cause for the Veteran's claimed eye pain.  As such, to the extent that the Veteran suffers from eye pain, service connection for such pain cannot be granted.  Id.; 38 C.F.R. § 3.303.

To the extent that the Veteran suffers from refractive error of the eyes to include astigmatism, service connection is not available, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

On examination in December 2011, the examiner diagnosed ocular pain, right eye nasal pterygium, bilateral corneal degeneration, bilateral pseudophakia, left optic nerve atrophy with a constricted visual field, and bilateral blepharitis.  The Board has already discussed the unavailability of service connection for eye pain.  The examiner opined in essence that the right eye nasal pterygium and bilateral corneal degeneration were not likely related to sun exposure in service because despite sun exposure in service, there was significantly more sun exposure after service, which was much more likely the cause of his current complaints.  There is no evidence to the contrary, competent or otherwise, and service connection for right eye nasal pterygium and bilateral corneal degeneration is not warranted.  38 C.F.R. § 3.303.

The December 2011 VA examiner as well as others in the past have indicated that the etiology of the Veteran's left optic nerve atrophy was unknown.  In any event, this manifestation was not shown in service or for many years thereafter.  The lapse in time between service separation and the first mention of left optic nerve atrophy along with the absence of any competent evidence tending to show a nexus between this condition and service weighs against a finding of a nexus to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In the absence of evidence showing a nexus between left optic nerve atrophy and service, service connection for that condition is denied.  38 C.F.R. § 3.303.

Similarly, service connection for bilateral pseudophakia and for bilateral blepharitis cannot be granted.  The Board finds that bilateral pseudophakia and bilateral blepharitis were not shown in service or for decades thereafter.  Further, the Board finds that there is no competent evidence linking these conditions to any event in service.  Indeed, the December 2011 VA examiner stated explicitly that none of the current conditions found on examination, which include pseudophakia and blepharitis, are related to service.  The foregoing opinion and length of time between service separation and when the disabilities were first shown weigh against a finding of a nexus between these conditions and service.  Maxson, supra.  As such, service connection for them is denied.  38 C.F.R. § 3.303.

In conclusion, service connection must be denied for a disability of either eye.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision regarding any current disability of either eye.  


ORDER

Service connection for a bilateral eye disability is denied.


REMAND

VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  Part of VA's duty to assist includes providing a medical examination when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  If remand instructions issued by the Board are not followed, a further remand is required.  Stegall v. West, 11 Vet. App. 268 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand).

In its November 2011 remand, the Board asked that the RO schedule a VA audiology examination for an opinion regarding the origins of the Veteran's claimed bilateral hearing loss.  Specifically, the remand directive stated the following:

The RO should also schedule the Veteran for a VA audiology examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's hearing loss, if any, had onset in service, or was caused or aggravated by the Veteran's active military service.  In this regard, the examiner should assume exposure to loud noise during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he should explain why it would be speculative to respond.

In December 2011, pursuant to the Board's November 2011 remand, the Veteran was afforded a VA audiology examination.  The examiner found that he could not opine regarding the origins of the Veteran's bilateral hearing loss without resort to speculation because there were no hearing tests or complaints of hearing loss in service.  Such as opinion is not adequate because the rationale is insufficient, as it is cursory and fails to explain why conceded noise exposure in service did not contribute to present hearing loss.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Indeed, an examination is inadequate when an examiner relies exclusively on the absence of evidence in the service records to the exclusion of the Veteran's own assertions.  See Dalton, 21 Vet. App. at 23 (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).

Additionally, in Jones v. Shinseki [23 Vet. App. 382 (2009)], the U.S. Court of Appeals for Veterans Claims (Court) held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)). 

When VA undertakes to provide a medical examination, that examination must be adequate.  Barr, supra.  Here, because the examination is not adequate for the reasons stated above, a new examination must be scheduled for a thorough opinion on the likely etiology of the Veteran's bilateral hearing loss.  Stegall, supra.

Adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA audiology examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's hearing loss, if any, had onset in service, or was caused by the Veteran's active service.  In this regard, the examiner should assume exposure to loud noise during service.  See Dalton, supra (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he should explain why it would be speculative to respond.  If the Veteran's history of in-service noise exposure is not a cause of his present hearing loss, the examiner must explain the reason why.

2.  The RO/AMC should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and for a TDIU.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent supplemental statement of the case in August 2012.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


